                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 MELISSA ALVARADO, parent, natural                )            Case No. 4:19-cv-3075
 guardian, and next friend of M.A., and           )
 M.A., a minor child,                             )
                                                  )
                      Plaintiffs,                 )
                                                  )
 vs.                                              )            PROTECTIVE ORDER
                                                  )
 GAIL COLLINS-BAZANT, in both her                 )
 individual and official capacities,              )
 MADISON COUNTY, NEBRASKA,                        )
                                                  )
                   Defendants.                    )


       Upon a showing of good cause made by the parties in their Stipulation for Protective Order
(Filing No. 10), this Court issues this Protective Order with respect to sensitive and confidential
documents in this case. In order to protect the discovery and dissemination of confidential
information or information that will improperly annoy, embarrass, or oppress any party,
witness, or person providing discovery in this case, IT IS ORDERED:

1)     This Protective Order shall apply to all documents that are medical records and/or drug test
       results of either Melissa Alvarado or M.A., a minor child, the Plaintiffs in this case.

2)     Such documents shall be designated and treated as confidential. Confidential documents
       may be filed with this Court under seal, but shall not be disclosed to any third-party or used
       for any purpose except the preparation and trial of this case.

3)     CONFIDENTIAL           documents,        materials,   and/or     information    (collectively
       “CONFIDENTIAL information”) shall not, without the consent of the party producing it
       or further Order of the Court, be disclosed except that such information may be disclosed
       to:

       a)      attorneys actively working on this case and their staff engaged in day-to-day legal
               or clerical work on this case;

                                                   1
     b)      persons regularly employed or associated with the attorneys actively working on
             the case whose assistance is required by said attorneys in the preparation for trial,
             at trial, or at other proceedings in this case;

     c)      the parties;

     d)      expert witnesses and consultants retained in connection with this proceeding;

     e)      the Court and its employees (“Court Personnel”);

     f)      stenographic reporters who are engaged in proceedings necessarily incident to the
             conduct of this action;

     g)      persons whom counsel reasonably believes to be the authors, senders, addressees,
             and/or copy recipients of such CONFIDENTIAL information, current
             management-level employees of the parties, or any other person with actual
             knowledge of the information contained therein so long as: (i) those persons have
             been identified in Fed. R. Civ. P. 26(a) disclosures (or amendments thereto); and
             (ii) they have agreed to abide by the terms of this Protective Order pursuant to
             Paragraph 5, below;

     h)      witnesses or deponents with actual knowledge of the contents of the documents or
             information designated as CONFIDENTIAL; and

     i)      other persons by written agreement of the parties.

4)   Documents are designated as CONFIDENTIAL by placing or affixing on them (in a
     manner that will not interfere with their legibility) the following or other appropriate notice:
     “CONFIDENTIAL.” The parties agree that documents previously exchanged may also be
     marked in this manner.

5)   Prior to disclosing any CONFIDENTIAL information to any person listed above (other
     than counsel, persons employed by counsel, Court Personnel and stenographic reporters),
     counsel shall provide such person with a copy of this Protective Order and obtain from
     such person a written acknowledgment stating that he or she has read this Protective Order
     and agrees to be bound by its provisions.


                                                 2
6)   The Health Insurance Portability and Accountability Act (“HIPAA”) privacy rule prevents
     disclosure of “protected health information,” as that term is defined under HIPAA, with
     certain exceptions. 45 C.F.R. § 164.101 et seq. One of those exceptions is disclosure in
     the course of litigation. 45 C.F.R. § 164.512(e)(1) et seq. To ensure compliance with
     HIPAA as now enacted or as may be modified in the future, and in addition to the other
     protections provided herein, it is specifically ordered that:

     a)     The parties and any other person obtaining protected health information pursuant
            to this Order are prohibited from using or disclosing protected health information
            for any purpose other than the litigation; and

     b)     The parties and any other person obtaining protected health information pursuant
            to this Order are required to return or destroy any protected health information at
            the conclusion of the litigation.

7)   Responses to discovery requests are designated as CONFIDENTIAL by imprinting the
     word "CONFIDENTIAL" next to or above the response or, if appropriate, by placing the
     word “CONFIDENTIAL” in the footer of each applicable page or pages of a discovery
     response indicating that all information contained on that page or pages is so designated.

8)   Any information designated by a party as CONFIDENTIAL will first be reviewed by
     counsel who will certify that the designation as CONFIDENTIAL is based on a good faith
     belief that the information is confidential or otherwise entitled to protection.

9)   Whenever a deposition involves the disclosure of CONFIDENTIAL information, the
     deposition or portions thereof shall be designated as CONFIDENTIAL and shall be subject
     to the provisions of this Protective Order. Such designation shall be made on the record
     during the deposition whenever possible, but (1) a party may designate portions of
     depositions as CONFIDENTIAL after transcription, provided written notice of the
     designation is promptly given to all counsel of record within thirty (30) days after notice
     by the court reporter of the completion of the transcript or (2) the parties may stipulate
     otherwise on the record at a deposition.




                                                3
10)   When filing CONFIDENTIAL information with the Court, parties must file said
      CONFIDENTIAL information in accordance with Neb. R. Disc. § 6-326(c) and/or Fed. R.
      Civ. P. 5.2.

11)   A party may object to the designation of particular CONFIDENTIAL information by
      giving written notice to the party designating the disputed information. The written notice
      shall identify the information to which the objection is made. If the parties cannot resolve
      the objection within ten (10) business days after the time the notice is received, it shall be
      the obligation of the party challenging the designation to file an appropriate motion
      requesting that the Court determine whether the disputed information should be subject to
      the terms of this Protective Order. If such a motion is timely filed, the disputed information
      shall be treated as CONFIDENTIAL under the terms of this Protective Order until the
      Court rules on the motion. In connection with a motion filed under this provision, the party
      designating the information as CONFIDENTIAL shall bear the burden of establishing that
      good cause exists for the disputed information to be treated as CONFIDENTIAL.

12)   In the event of an inadvertent disclosure of CONFIDENTIAL information, or privileged
      documents or information, by any party to this agreement, the parties agree that the right
      to designate such materials as CONFIDENTIAL or to assert privilege will not be waived
      where the producing party notifies the other party of the inadvertent disclosure within a
      reasonable period of time following discovery of the inadvertent disclosure.            Upon
      notification of an inadvertent disclosure of CONFIDENTIAL or privileged documents or
      information, the producing party shall notify the receiving party of the inadvertent
      disclosure. Upon notification, the receiving party shall promptly return or destroy the
      requested privileged materials and any copies thereof. In the case of CONFIDENTIAL
      documents or information, the receiving party shall either mark the documents or
      information in accordance with this Order and treat the documents or information
      accordingly, or return the information to the producing party to be marked pursuant to this
      Order. The election to have the documents or information marked, destroyed or returned
      shall lie exclusively with the producing party subject to the objection procedures outlined
      herein.




                                                4
13)   At the conclusion of this case, unless other arrangements are agreed upon, each document
      and all copies thereof which have been designated as CONFIDENTIAL shall be returned
      to the party that designated it CONFIDENTIAL, maintained by counsel in accordance with
      the terms of the Protective Order, or the parties may elect to destroy CONFIDENTIAL
      documents. Where the parties agree to destroy CONFIDENTIAL documents, and upon
      written request, the destroying party shall provide all parties with an affidavit confirming
      the destruction.

14)   The restrictions on use of CONFIDENTIAL information set forth in this Stipulated
      Protective Order shall survive the conclusion of this litigation.

15)   Neither a party’s designation of information as CONFIDENTIAL under this Stipulated
      Protective Order, nor a party’s failure to make or object to such designation, shall be
      admissible in evidence as a party admission or otherwise to prove any fact relevant to any
      claim or defense.

16)   The parties agree and stipulate that every person who obtains CONFIDENTIAL
      information is prohibited from using or disclosing said information for any purpose
      whatsoever, except as necessary to assist in the conduct of this litigation.

17)   This Protective Order may be modified by the Court at any time for good cause shown
      following notice to all parties and an opportunity for them to be heard.


                                     Dated this 24th day of September, 2019.


                                     s/ Cheryl R. Zwart
                                      Magistrate Judge Cheryl R. Zwart




                                                5
